Filed 4/25/16 In re Alexander G. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                   FIFTH APPELLATE DISTRICT


In re ALEXANDER G., a Person Coming Under
the Juvenile Court Law.

THE PEOPLE,                                                                                F071512

         Plaintiff and Respondent,                                           (Super. Ct. No. 14 JQ0041A)

                   v.
                                                                                         OPINION
ALEXANDER G.,

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from orders of the Superior Court of Kings County. James LaPorte,
Judge.

         Randall Conner, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *Before Kane,      Acting P.J., Detjen, J. and Peña, J.
                                      INTRODUCTION
       The minor Alexander G. was adjudicated a ward of the court and placed on
probation. Appellate counsel has filed a brief pursuant to People v. Wende (1979) 25
Cal. 3d 436. We affirm the orders of the juvenile court.
                                       PROCEEDINGS
       At the conclusion of a contested jurisdiction hearing on April 16, 2015, the
juvenile court found true allegations filed pursuant to Welfare and Institutions Code
section 602 that Alexander G. (age 16) possessed an explosive destructive device (Pen.
Code, § 18715, subd. (a), count 1) and possessed materials with the intent to make a
destructive device (id., § 18720, count 2).
       On April 29, 2015, the juvenile court found defendant violated the conditions of
his probation based on deferred entry of judgment for a prior adjudication for
unauthorized computer access and fraud (Pen. Code, § 502, subd. (c)(5), second degree
burglary (id., § 459), resisting arrest (id., § 148, subd. (a)(1)), vehicle theft (Veh. Code,
§ 10851, subd. (a)), and driving without a valid driver’s license (id., § 12500, subd. (a)).
       The juvenile court found both count 1 and count 2 to be felonies. The juvenile
court placed defendant on probation upon various terms and conditions. The juvenile
court continued the disposition hearing to make a final determination of minor’s
maximum term of physical confinement. On May 19, 2015, the juvenile court found
minor’s maximum term of physical confinement was nine years six months with custody
credits of 76 days.1
       On October 14, 2015, the juvenile court granted the minor’s motion to stay his
maximum term of physical confinement on count 2 pursuant to Penal Code section 654.
The court reduced maximum term of physical confinement to eight years six months and
determined his total custody credits to be 79 days.

       1On   April 29, 2015, minor’s counsel filed a premature notice of appeal prior to the final
disposition hearing on May 19, 2015. We grant minor’s request to treat the premature notice of
appeal as filed timely pursuant to California Rules of Court, rule 8.406(d).

                                                2.
                                          FACTS
       On March 5, 2015, about 7:00 p.m., minor and two other juveniles met near a Save
Mart supermarket in Lemoore to make a bomb. Minor placed chlorine and alcohol into a
glass bottle. After minor sealed the bottle, it exploded, making a loud sound like a
gunshot. Other than the juveniles, no one else was near the explosion. Minor and
another juvenile fled toward a nearby apartment complex.
       Corporal Alvaro Santos of the Lemoore Police Department investigated a report of
explosions near Save Mart. Santos saw two juveniles walking near the apartment
complex. Santos saw E.C. and recognized minor as the second juvenile. As Santos
approached the juveniles, he ultimately detained them both. Minor smelled like chlorine,
or bleach, and appeared to have been sweating. Minor’s pants appeared discolored by a
bleaching agent. Minor denied being involved with the explosion. Minor claimed he
smelled like chlorine because someone hit him with a balloon containing chlorine.
       E.C. told Santos that minor and another juvenile made chlorine bombs behind
Save Mart. Witnesses directed Sergeant Margarita Ochoa to the alley behind Save Mart
where she found a bottle of rubbing alcohol, packages containing chlorine, a bottle that
had exploded discharging white debris, a bottle that had not exploded, and multiple other
bottles not yet exploded but with material in them. Photographs of the material found
were admitted into evidence.
       Sergeant Allen Knight with the Tulare County Sheriff’s Department bomb squad
was dispatched to the scene as well as the Lemoore Fire Department . Knight testified an
explosion would result if the materials found at the scene were combined in a closed
container. He described the bottles at the scene as destructive devices.
                            APPELLATE COURT REVIEW
       Defendant’s appointed appellate counsel has filed an opening brief summarizing
the pertinent facts, raising no issues, and requesting this court to review the record




                                              3.
independently. (People v. Wende, supra, 25 Cal. 3d 436.) By letter on December 15,
2015, we invited minor to submit additional briefing. To date, he has not done so.
       After independent review of the record, we have concluded there are no
reasonably arguable legal or factual issues.
                                     DISPOSITION
       The orders of the juvenile court are affirmed.




                                               4.